Title: To George Washington from Thomas Barclay, 18 February 1789
From: Barclay, Thomas
To: Washington, George



Sir
Philadelphia 18 Feby 1789

I never was more Embarrassed about the propriety of writing a letter than I am at this Moment and nothing but the information which I have received that some Applications will be made to you on the same subject by others, wou’d have induced me—at this time to take the liberty which I Now do—Fearing therefore

that the omission of writing to you might operate against me at a future day, I am Bold enough to tell you that it has been for a long time my intentions to Endeavor to prevail on the President General of the New Government to nominate me for the office of Collector of the Imposts at this place.
Shou’d I be so happy as to succeed in those Endeavors, I have little doubt but I will be supported by many of the Senators to whom my Exertions to discharge the several Trusts that have been Committed to my Care, with attention are known and I hope the sentiments of Mr Jefferson, Mr Jay, Doctor Franklin and Mr Adams on that subject will shew that I am not altogether unworthy of the Confidence of my Countrymen.
Shou’d there appear any thing improper or provacative in what I have written I trust to your known goodness to forget and forgive it—I am Very respectfully Sir Your very obed. Humble Servant

Thos Barclay

